Exhibit 10.2

 

GUARANTY OF CERTAIN OBLIGATIONS TO FCC

 

This GUARANTY OF CERTAIN OBLIGATIONS TO FCC (this “Guaranty”), dated as of
October 1, 2015 (the “Effective Date”), is made by DISH Network Corporation, a
Nevada corporation, (the “Guarantor”) in favor of the Federal Communications
Commission (the “FCC” or “Beneficiary”).  Each of Guarantor and Beneficiary may
be referred to herein individually as a “Party” and together as the “Parties.”

 

W I T N E S S E T H :

 

WHEREAS, the FCC released a Memorandum Opinion and Order, FCC 15-104 on
August 18, 2015 (the “Order”) whereby it determined, among other things, that
Northstar Wireless, LLC (together with its successors and assigns, “Northstar
Wireless”) was not entitled to receive $1,961,264,850 in bidding credits in
connection with FCC Auction 97 (the “Auction”);

 

WHEREAS, following the release of the Order, Northstar Wireless: (i) will not be
paying the gross winning bid amounts for certain licenses for which it was the
winning bidder at the Auction and with respect to which Northstar Wireless
therefore understands that it will be deemed to have defaulted; and (ii) has
committed by letter to the FCC Wireless Bureau dated October 1, 2015 (the
“Northstar Wireless Letter”) that it will pay to the FCC the amount of
$69,055,200 pursuant to 47 C.F.R. §1.2104(g)(2) (the “Default Payment”) on or
before October 1, 2015;

 

WHEREAS, Northstar Wireless has acknowledged that it is obligated to pay one or
more amounts that may become due to the Beneficiary pursuant to 47 C.F.R.
§1.2104(g)(2)(i) as deficiency payments in connection with any deemed default
with respect to the licenses identified on Attachment 2 of the Northstar
Wireless Letter less any over-payment of additional payments previously made to
the FCC in connection with such default pursuant to 47 C.F.R.
§1.2104(g)(2)(ii) (that was calculated on an interim basis) (“Deficiency
Payments” and, together with the Default Payment, the “Guaranteed Obligations”);

 

WHEREAS, pursuant to the First Amended and Restated Credit Agreement, dated as
of October 13, 2014 (as amended from time to time, the “Credit Agreement”) by
and among American AWS-3 Wireless II L.L.C., an affiliate of the Guarantor, as
lender (the “Lender”), Northstar Wireless, as borrower, and Northstar Spectrum,
LLC, as guarantor, the Lender has committed to make loans to Northstar Wireless
by making payment of the Default Payment and any properly due and owing
Deficiency Payments to the Beneficiary on behalf of Northstar Wireless, upon
which the amount of such Default Payment and Deficiency Payments will be deemed
by the Lender,

 

--------------------------------------------------------------------------------


 

Northstar Wireless, as borrower, and Northstar Spectrum, LLC, as guarantor, to
be loans extended by the Lender to Northstar Wireless pursuant to the Credit
Agreement;

 

WHEREAS, the Beneficiary has agreed to accept this Guaranty from Guarantor in
connection with Northstar Wireless’s response to the Order; and

 

WHEREAS, the Guarantor has determined that it will obtain benefits from issuing
this Guaranty and from the payment of the Default Payment and Deficiency Payment
as set forth herein and, accordingly, desires to execute this Guaranty in favor
of the Beneficiary;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Guarantor, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby makes the following representations and warranties to the
Beneficiary and hereby covenants and agrees with the Beneficiary as follows:

 

1.                                      GUARANTY OF CERTAIN PAYMENTS.

 

a)             Guarantor irrevocably and unconditionally guaranties, as primary
obligor and not merely as surety, the due and punctual payment in full to the
Beneficiary of each and every Guaranteed Obligation as and when the same shall
become due from time to time (including amounts that would become due but for
the operation of the United States Bankruptcy Code or other applicable law) in
accordance with Section 1(c).  For the avoidance of doubt, the Guaranteed
Obligations include any and all payment obligations of Northstar Wireless to the
Beneficiary in respect of the Default Payment and any Deficiency Payments, in
each case now or hereafter made, incurred or created, and with respect to the
Deficiency Payments whether now absolute or contingent, liquidated or
unliquidated, or due or not due; provided that, with respect to any Deficiency
Payments, (i) the amount(s) thereof shall be calculated solely pursuant to 47
C.F.R. §1.2104(g)(2) (including the deduction of any over-payment of additional
payments to the FCC in connection with the deemed default pursuant to 47 C.F.R.
§1.2104(g)(2)(ii) (calculated on an interim basis) with respect to the licenses
identified on Attachment 2 of the Northstar Wireless Letter); and (ii) the
amount of Deficiency Payments that the Guarantor is obligated to pay under this
Guaranty in respect thereof shall in no event exceed $2,226,129,000 in the
aggregate, plus only those specific additional amounts specified for interest
and enforcement and recovery costs and expenses with respect to Deficiency
Payments under Section 1(b) hereof.

 

b)             The Guaranteed Obligations shall include in addition, to the
fullest extent permitted by law, (i) any interest on any portion of the
Guaranteed Obligations that accrues in accordance with 47 C.F.R. §1.1940 whether
before or after the commencement of any proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Northstar Wireless (or, if interest on any portion of the
Guaranteed Obligations ceases to accrue by

 

--------------------------------------------------------------------------------


 

operation of law by reason of the commencement of said proceeding, such interest
as would have accrued on such portion of the Guaranteed Obligations if said
proceeding had not been commenced), provided that, no interest shall accrue with
respect to any Guaranteed Obligation prior to the date that such Default Payment
or Deficiency Payment, as applicable, shall become due from Northstar Wireless;
and (ii) all costs and expenses of enforcement or recovery with respect to the
Default Payment and any Deficiency Payments which Beneficiary may be entitled to
recover at any time from Northstar Wireless under 47 C.F.R. §1.1941.

 

c)              In the event that Northstar Wireless fails to pay any Guaranteed
Obligation (whether from its own funds on hand or pursuant to an advance by the
Lender under the Credit Agreement) when and as the same becomes due, then the
Beneficiary shall provide written notice of such payment breach (including,
without limitation, the amount(s) due) to the Guarantor and the Guarantor shall,
within four (4) New York banking days of receipt of such written demand from the
Beneficiary pay or cause to be paid to the Beneficiary an amount equal to such
unpaid Guaranteed Obligation in United States Dollars by wire transfer of
immediately available funds to such bank and account as is designated by the
Beneficiary in such notice.  The Beneficiary shall be entitled to issue, and the
Guarantor shall be obligated to pay, as many demands hereunder as there may
occur failures by Northstar Wireless to pay Guaranteed Obligations when due.

 

2.                                      REINSTATEMENT OF CERTAIN OBLIGATIONS.

 

a)             In the event that (i) all or any portion of the Guaranteed
Obligations are paid by Northstar Wireless and (ii) all or any part of such
Guaranteed Obligations are avoided, rescinded or recovered directly or
indirectly from the Beneficiary, whether as a preference pursuant to Section 547
of the Bankruptcy Code, on the basis of fraudulent transfer, or based on any
similar provision of applicable law, pursuant to an order issued by a court of
competent jurisdiction acting within its authority, then the obligations of the
Guarantor under this Guaranty shall continue and remain in full force and effect
or be reinstated, as the case may be, to the extent of such portion of the
Guaranteed Obligations that has been so avoided, rescinded or recovered and
Guarantor shall, within four (4) New York banking days of receipt of written
demand from the Beneficiary, pay or cause to be paid to the Beneficiary an
amount equal to such portion of the Guaranteed Obligations that has been so
avoided, rescinded or recovered.

 

b)             In the event that Beneficiary becomes a party to or otherwise
receives notice of any action to avoid, rescind or recover any such payment,
Beneficiary shall, prior to Beneficiary taking any action (including payment)
with respect to any such claim for avoidance, rescission or recovery, provide
prompt written notice thereof to the Guarantor.  In the event that Guarantor
seeks to intervene in any such action (whether pursuant to Rule 24 of the
Federal Rules of Civil Procedure as made

 

--------------------------------------------------------------------------------


 

applicable pursuant to Rule 7024 of the Federal Rules of Bankruptcy Procedure or
otherwise) for the purpose of opposing any such avoidance, rescission or
recovery: (i) the Beneficiary agrees that it will not oppose the Guarantor’s
intervention in any such action for the purpose of opposing any such avoidance,
rescission or recovery; and (ii) Beneficiary will take such actions as are then
available to it pursuant to applicable law and regulation as may be necessary to
assist Guarantor in connection with Guarantor’s intervention and opposition to
any such avoidance, rescission or recovery.  Upon payment to the Beneficiary by
the Guarantor of any amount avoided, rescinded or recovered, Beneficiary will
promptly assign to Guarantor any actions, claims, rights, or lawsuits of any
nature whatsoever (including without limitation, any payment or right to receive
any payment), whether against Northstar Wireless, a bankruptcy estate, or any
other party, arising out of or in connection with such avoidance, rescission or
recovery (the “Beneficiary Assignment”).  Beneficiary hereby agrees to execute
or cause to be executed such other agreements, instruments and other documents
as may be necessary in order to evidence and effect the Beneficiary Assignment.

 

3.                                      TERM.  This Guaranty shall commence on
the Effective Date and continue until the date upon which all Guaranteed
Obligations have been paid to the Beneficiary and any and all periods with
respect to which Section 2 above may apply under applicable law have expired
without Section 547 of the Bankruptcy Code, any fraudulent transfer law, or any
similar provision of applicable law, and such Section 2 having come into effect.

 

4.                                      NATURE OF LIABILITY.  The liability of
the Guarantor hereunder is exclusive and independent of any security for, or
other guaranty of, the obligations of Northstar Wireless to the Beneficiary, and
the liability of the Guarantor hereunder shall not be affected or impaired by
any direction as to application of payment by Northstar Wireless (which
Northstar Wireless hereby acknowledges would be invalid).

 

5.                                      INDEPENDENT OBLIGATION.

 

a)             The obligations of the Guarantor hereunder are separate
obligations from those of any other guarantor, Northstar Wireless or Lender, and
a separate action or actions may be brought and prosecuted against the Guarantor
whether or not action is brought against any other guarantor, Northstar Wireless
or Lender and whether or not Northstar Wireless or Lender be joined in any such
action or actions.  Any circumstance that operates to toll any statute of
limitations as to Northstar Wireless or Lender shall operate to toll the statute
of limitations as to the Guarantor.

 

b)             The Guarantor has knowledge, and assumes all responsibility for
being and keeping itself informed, of Northstar Wireless’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks
which the Guarantor assumes and incurs hereunder.  The Guarantor acknowledges
and agrees that the

 

--------------------------------------------------------------------------------


 

Beneficiary shall have no duty to advise the Guarantor of information known to
them regarding any of the aforementioned circumstances or risks.

 

6.                                      GUARANTY ABSOLUTE.  The obligations of
Guarantor hereunder are irrevocable, absolute, independent and unconditional and
shall not be affected by any circumstance which constitutes a legal or equitable
discharge of a guarantor or surety, other than payment in full of the Guaranteed
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof, the Guarantor agrees that:  (a) this Guaranty is a guaranty
of payment when due and not of collectability; (b) this Guaranty is a primary
obligation of Guarantor and not merely a contract of surety; and (c) so long as
the Guaranteed Obligations are then due and payable, the Beneficiary may enforce
this Guaranty notwithstanding the existence of any dispute between Northstar
Wireless or Lender and Beneficiary with respect to any Guaranteed Obligations.

 

7.                                      CONTINUING GUARANTY.  This Guaranty is a
continuing guaranty and all liabilities to which it applies under the terms
hereof shall be conclusively presumed to have been created in reliance hereon. 
No failure or delay on the part of the Beneficiary in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.  The rights and remedies herein expressly specified are cumulative
and not exclusive of any rights or remedies which the Beneficiary would
otherwise have.  It is not necessary for the Beneficiary to inquire into the
capacity or powers of Northstar Wireless or the Guarantor or the officers,
directors, partners or agents acting or purporting to act on their behalf.

 

8.                                      WAIVERS.  Guarantor waives, to the
fullest extent permitted by applicable law, for the benefit of Beneficiary:
(a) any right to require the Beneficiary, as a condition of payment or
performance by Guarantor, to (i) proceed against Northstar Wireless, the Lender
or any other person or entity, (ii) proceed against or exhaust any collateral,
any other guarantor of the Guaranteed Obligations or any other person or entity,
or (iii) pursue any other remedy in the power of Beneficiary; (b) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (c) (i) any principles or provisions of law,
statutory or otherwise, that conflict with the terms of this Guaranty to the
extent that they interfere with its performance, (ii) the benefit of any statute
of limitations affecting Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs (other than any over-payment of additional
payments previously made to the FCC in connection with such default pursuant to
47 C.F.R. §1.2104(g)(2)(ii) (that was calculated on an interim basis)),
recoupments and counterclaims and (iv) promptness, diligence and any requirement
that Beneficiary protect, secure, perfect or insure any lien or any property
subject thereto; (e) except as expressly set forth in Section 1(c) above,
notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default, and notices of any renewal, extension or
modification of the obligations hereunder; and (f)

 

--------------------------------------------------------------------------------


 

any defenses or benefits that may be derived from or afforded by law which limit
the liability of or exonerate guarantors or sureties, or which may conflict with
the terms of this Guaranty.

 

9.                                      SUBROGATION; SUBORDINATION.  In the
event that at any time a demand is made by the Beneficiary in accordance with
Section 1(c) above with respect to a Guaranteed Obligation or in accordance with
Section 2 with respect to any amount avoided, rescinded or recovered, and the
Guarantor fails to make timely payment pursuant thereto, then, from that time
until such time as payment is made in full to Beneficiary (and only during such
period):

 

a)             the Guarantor shall, withhold exercise of any claim, right or
remedy, whether held directly or indirectly through any one or more of its
affiliates, that Guarantor now has or may hereafter have against Northstar
Wireless, Lender or any of their assets, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including: (i) any right of subrogation, reimbursement or
indemnification that Guarantor now has or may hereafter have against Northstar
Wireless; (ii) any right to enforce, or to participate in, any claim, right or
remedy that Beneficiary now has or may hereafter have against Northstar
Wireless; and (iii) any benefit of, and any right to participate in, any
collateral now or hereafter held by Beneficiary.  Guarantor further agrees that,
to the extent the agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification Guarantor
may have against Northstar Wireless, Lender or against any collateral, shall be
junior and subordinate to any rights Beneficiary may have against Northstar
Wireless or Lender, and to all right, title and interest Beneficiary may have in
any such collateral; and

 

b)             any indebtedness of Northstar Wireless or Lender now or hereafter
held by Guarantor, whether directly or indirectly through any one or more of its
affiliates, shall be subordinated in right of payment to such Guaranteed
Obligations, and any such indebtedness collected or received by Guarantor after
any such Guaranteed Obligation has become due from Northstar Wireless, and any
amount paid to Guarantor on account of any subrogation, reimbursement,
indemnification or contribution rights referred to in the preceding paragraph
shall be held in trust for Beneficiary and shall promptly be paid over to the
Beneficiary to be credited and applied against the Guaranteed Obligations;
provided that, without affecting, impairing or limiting in any manner the
liability of Guarantor under any other provision of this Guaranty, any payment
on such indebtedness received by Guarantor at any other time shall be permitted
and need not be held in trust for or paid over to the Beneficiary.

 

--------------------------------------------------------------------------------


 

10.                               LIMITATION ON GUARANTEED OBLIGATIONS.  Each of
the Guarantor and the Beneficiary (by its acceptance of the benefits of this
Guaranty) hereby confirms that it is its intention that this Guaranty shall be
enforced against the Guarantor to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is
sought.  In the event that, however, and to the extent that, the obligations of
the Guarantor under this Guaranty shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of the Guarantor’s obligations under this Guaranty
shall be deemed to be reduced and the Guarantor shall pay the maximum amount of
the obligations of the Guarantor in respect of the Guaranty that would be
permissible under applicable law.

 

11.                               EXPENSES.  In the event that Beneficiary
prevails in any dispute in connection with the enforcement of or preservation of
its rights under this Guaranty, Guarantor agrees to pay, or cause to be paid, on
demand, and to save the Beneficiary harmless against liability for, any and all
reasonable and documented costs and expenses (including reasonable fees, costs
of settlement, and disbursements of counsel) incurred or expended by Beneficiary
in connection with the enforcement of or preservation of its rights under this
Guaranty.

 

12.                               BENEFIT AND BINDING EFFECT.  This Guaranty
shall be binding upon the Guarantor and its successors and assigns and shall
inure to the benefit of the Beneficiary and its successors and assigns.

 

13.                               AMENDMENTS; WAIVERS.  Neither this Guaranty,
nor any provision hereof, may be changed, waived, discharged or terminated
except with the written consent of the Guarantor and the Beneficiary.

 

14.                               NOTICES.  All notices or requests that are
required or permitted to be given pursuant to this Guaranty Agreement shall be
given in writing and shall be sent by facsimile transmission, or by first-class
certified mail, postage prepaid, or by overnight courier service, charges
prepaid, to the party to be notified, addressed to such Party at the address(es)
set forth below, or sent by facsimile to the fax number(s) set forth in the
signature block below, or such other address(es) or fax number(s) as such Party
may have substituted by written notice (given in accordance with this Section)
to the other Party.  The sending of such notice with confirmation of receipt of
the complete transmission (in the case of facsimile transmission) or receipt of
such notice (in the case of delivery by first-class certified mail or by
overnight courier service) shall constitute the giving thereof.

 

If to be given to the Guarantor:

 

DISH Network Corporation

Attn: Office of the General Counsel,

DISH Network Corporation

 

--------------------------------------------------------------------------------


 

If by overnight courier service:

9601 South Meridian Blvd.

Englewood, Colorado 80112

 

If by first-class certified mail:

P.O. Box 6655

Englewood, Colorado 80155

 

If by facsimile:

Fax #: (303) 723-2050

(303) 723-1699

 

cc:               EVP, Corporate Development

If by overnight courier service:

Same address as noted above for the Guarantor overnight courier delivery

If by first-class certified mail:

Same address as noted above for the Guarantor first- class certified mail
delivery

If by facsimile:

Fax #: (303) 723-2020

 

If to be given to the Beneficiary:

 

Federal Communications Commission

Attention: General Counsel

 

If by overnight courier service or first-class certified mail:

445 12th Street, S.W.

Washington, D.C. 20554

 

If by facsimile:

Fax #: (202) 418-2822

 

--------------------------------------------------------------------------------


 

cc:        Chief, Wireless Telecommunications Bureau

If by overnight courier service or first-class certified mail:

Same address as noted above

If by facsimile:

Fax #: (202) 418-0787

 

15.                               GOVERNING LAW; VENUE. This Guaranty shall be
governed by, and construed and interpreted in accordance with, the federal law
of the United States of America.  To the extent that federal law does not
specify the appropriate rule of decision for a particular matter at issue, it is
the intention and agreement of the Parties that the substantive law of the State
of New York shall be adopted as the governing federal rule of decision.  To the
extent permitted by applicable law, the Parties consent to the non-exclusive
jurisdiction and venue of the federal courts of competent jurisdiction sitting
within the State of New York, County of New York with respect to any dispute
arising out of or relating to this Agreement.  Only in the sole event that such
New York federal courts lack subject matter jurisdiction or such New York
federal courts determine that, notwithstanding the Parties’ submission to
personal jurisdiction, such courts lack personal jurisdiction, then any New York
State court of competent jurisdiction sitting in the County of New York, Borough
of Manhattan shall have jurisdiction to hear and determine any dispute arising
out of or relating to this Agreement.  The Guarantor hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a jury
trial of any claim or cause of action based upon, arising out of or relating to
this Guaranty.

 

16.                               NOT AN ASSUMPTION. This Guaranty does not
constitute an assumption of any obligation under any other agreement or
arrangement, and except as expressly set forth herein, the Guarantor is not
responsible for any liabilities, obligations or amounts due under any agreement
including, without limitation, the Credit Agreement or otherwise.

 

17.                               REPRESENTATIONS. The Parties represent and
warrant that (i) they have the requisite power and authority to enter into,
execute and perform their obligations under this Guaranty, (ii) this Guaranty
has been duly executed and delivered by such Party and (iii) this Guaranty
constitutes a legal, valid and binding obligation of such Party enforceable in
accordance with its terms.

 

18.                               COUNTERPARTS.  This Guaranty may be executed
in two (2) or more counterparts, each of which will be an original, but all of
which together will constitute one (1) and same instrument.  Delivery by a party
of executed counterparts of this Guaranty by facsimile or e-mail will constitute
execution and delivery of such counterpart to the same extent as if such
counterpart were originally executed and delivered by such party.

 

19.                               PAYMENTS.  All payments made by the Guarantor
hereunder will be made without setoff, withholding or deduction of any nature
(other than any over-payment of

 

--------------------------------------------------------------------------------


 

additional payments previously made to the FCC in connection with such default
pursuant to 47 C.F.R. §1.2104(g)(2)(ii) (that was calculated on an interim
basis)).

 

20.                               HEADINGS DESCRIPTIVE.  All section and
descriptive headings and the recitals herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Guaranty, and no construction or reference shall be
derived therefrom.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

 

DISH NETWORK CORPORATION,

 

as Guarantor

 

 

 

 

 

 

 

 

By:

 

,

 

Name:

 

 

 

Title:

 

 

 

 

 

Acknowledged and Agreed to:

 

 

 

FEDERAL COMMUNICATIONS COMMISSION

 

 

 

 

 

 

By:

 

,

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and Agreed to:

 

 

 

NORTHSTAR WIRELESS, LLC

 

 

 

By: Northstar Spectrum, LLC, Its sole member

 

By: Northstar Manager, LLC, Its Manager

 

By: Doyon, Limited, Its Manager

 

 

 

 

 

 

By:

 

,

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------